Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 1 of 21 PageID #: 10




                      EXHIBIT A
Case.net: 20SL-CC01736 - Docket Entries                                                                      https://www.courts.mo.gov/casenet/cases/searchDockets.do
                   Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 2 of 21 PageID #: 11



                                                                                                      Search for Cases by:

         Judicial Links   |   eFiling   |    Help     |   Contact Us    |   Print                                                                    Logon

                          20SL-CC01736 - TIFFANY FEMMER ET AL V SEPHORA USA, INC. (E-CASE)


                                            This information is provided as a service and is not considered an official court record.

                                                          Sort Date Entries:          Descending                    Display Options:
                                                                                    Ascending


         05/07/2020           Agent Served
                              Document ID - 20-SMCC-3187; Served To - SEPHORA USA, INC.; Server - ; Served Date - 22-APR-20;
                              Served Time - 00:00:00; Service Type - Sheriff Department; Reason Description - Served

         04/14/2020           Summons Issued-Circuit
                              Document ID: 20-SMCC-3187, for SEPHORA USA, INC.. Summons Attached in PDF Form for Attorney
                              to Retrieve from Secure Case.Net and Process for Service.

         03/19/2020           Filing Info Sheet eFiling
                                  Filed By: DANIEL JOHN ORLOWSKY
                              Note to Clerk eFiling
                                Filed By: DANIEL JOHN ORLOWSKY
                              Pet Filed in Circuit Ct
                              CLASS ACTION PETITION FOR DAMAGES.
                                On Behalf Of: TIFFANY FEMMER, KATHRYN SCHOTT
                              Judge Assigned
                              DIV 7
         Case.net Version 5.14.0.17                                         Return to Top of Page                                       Released 11/25/2019




1 of 1                                                                                                                                           5/16/2020, 8:39 AM
Case.net: 20SL-CC01736 - Service Information                                                                           https://www.courts.mo.gov/casenet/cases/service.do
                    Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 3 of 21 PageID #: 12



                                                                                                       Search for Cases by:

         Judicial Links     |   eFiling    |   Help     |   Contact Us   |   Print                                                                                Logon

                           20SL-CC01736 - TIFFANY FEMMER ET AL V SEPHORA USA, INC. (E-CASE)


          This information is provided as a service and is not considered an official court record. Further information may be available in the docket entries portion of
                   Case.net. Because service of process may establish legal obligations, you may want to examine the original case file in the clerk's office.
                                                   Displaying 1 thru 1 of 1 service records returned for case 20SL-CC01736.

                                                                                     Issuance
               Issued To:        SEPHORA USA, INC.                                                                     Date Issued: 04/14/2020
               Document          Summons Civil Case-To Dft-                                                              Due Date: 05/14/2020
                  Issued:        Res
             Document ID:        20-SMCC-3187

          Additional Text: AD
                                                                                     Return
         Type Of Service: Agent Served                                                                            Service/Attempt 04/22/2020
                                                                                                                             Date:
                 Served To: SEPHORA USA, INC.
                            RA CSC-LAWYERS INCORP
                            SERVICES
                            221 BOLIVAR STREET
                            JEFFERSON CITY , MO
                            65101

                                                   Displaying 1 thru 1 of 1 service records returned for case 20SL-CC01736.

         Case.net Version 5.14.0.17                                          Return to Top of Page                                               Released 11/25/2019




1 of 1                                                                                                                                                       5/16/2020, 8:39 AM
J
                   Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 4 of 21 PageID #: 13
                            A
      d'           IN THE2IST JUI)ICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

    Judge or Division:                                                 Case Number: 20SL-CC01736
    MARY ELIZABETH OTT
    Plaintiff/Petitioner:                                             Plaintiff's/Petitioner's Attorney/Address
    TIFFANY FEMMER ET AL                                              DANIEL JOHN ORLOWSKY
                                                                      7777 BONHOMME AVE
                                                                      SUITE 1910
                                                                 vs. ST. LOUIS, MO 63105
    Defendant/Respondent:                                             Court Address:
    SEPHORA USA, INC.                                                 ST LOUIS COUNTY COURT BUILDING
    Nature of Suit:                                                   105 SOUTH CENTRAL AVENUE
    CC Other Tort                                                     CLAYTON, MO 63105

                                                                    Summons in Civil Case
           The State of Missouri to: SEPHORA USA, INC.
                                      Alias:
    RA CSC-LAWYERS INCORP SERVICES
    221 BOLIVAR STREET
    JEFFERSON CITY, MO 65101

             COURTSEAL OF                          You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                             which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
              ~                              above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                             file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                  SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                   ys o~                   notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
           ST. LOUIS COUNTY                or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
                                           proceeding.

                                              14-APR-2020                                                                          .           •
                                               Date                                                                               Clerk
                                             Further Information:
                                             AD
                                                                      Sheriff's or Server's Return
        Note to serving officer: Summons should be returned to the court within thirty days atter the date of issue.
        I certify that I have served the above summons by: (check one)
        ❑ delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
        ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                     a person of the Defendant's/Respondent's family over the age of 15 years who
             permanently resides with the Defendant/Respondent.
        ❑ (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                                                                                        (name)
           ❑ other
       Served at                                                                                                                                    (address)
       m                                               (County/City of St. Louis), MO, on                                  (date) at                        (time).

                           Printed Name of Sheriff or Server                                                       Signature of Sheriff or Server
                                          Must be sworn before a notary public if not served by an authorized officer:
                                          Subscribed and sworn to before me on                                                     (date).
                  (Seal)
                                          My commission expires:
                                                                                 Date




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-3187 I                     (Civil Procedure Form No. 1, Rules 54.01— 54.05,
                                                                                                                  54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
     Sneriff Case:
             s Fees, if 4:20-cv-00676-JMB
                        applicable                 Doc. #: 1-1 Filed: 05/21/20 Page: 5 of 21 PageID #: 14
     Summons '          _•       $ r
     Non Est                     $
     Sheriff's Deputy Salary
     Supplemental Surcharge      $      10.00
     Mileage                     $                     (        miles @ $.        per mile)
     Total                       $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Su reme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Com•t Use On(y Document ID# 20-SMCC-3187     2    (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
                                                                                                     54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
  Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 6 of 21 PageID #: 15  20SL-CC01736

                  IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                 STATE OF MISSOURI


TIFFANY FEMMER,

and

KATHRYN SCHOTT, on behalf of themselves
and all others similarly situated,

               Plaintiffs,                                    Cause No.

vs.                                                           Division:

SEPHORA USA, INC.
Serve: Registered Agent                                       JURY TRIAL DEMANDED
       CSC-Lawyers Incorporating Service
       221 Bolivar Street
       Jefferson City, MO 65101

               Defendant.


                         CLASS ACTION PETITION FOR DAMAGES

       COME NOW Plaintiffs Tiffany Femmer and Kathryn Schott, and bring this action on behalf

of themselves and all others similarly situated ("Class") against Defendant Sephora USA, Inc.

(otherwise referred to as "Sephora" or "Defendant"); and, upon information and belief, alleges as

follows:

                                         INTRODUCTION

       1.      Missouri law requires retailers to charge sales or use tax on the sales of their

products to Missouri purchasers.

       2.      Missouri state law mandates that retailers with tax nexus charge a use tax on sales of

their products through remote means, including an internet website, telephone, catalog or other

remote communications systems (collectively, "remote sales channel(s)") to Missouri purchasers

that are shipped from an out-of-state facility. The state use tax rate for these sales is 4.225%.
  Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 7 of 21 PageID #: 16



There are also additional local use taxes that are imposed on sales made through remote sales

channels based on the delivery address of the Missouri purchasers.

       3.      Sephora illegally and erroneously overcharges "tax" monies at a higher tax rate than

the correct applicable use tax rate on products purchased through remote sales channels, including

from Sephora's internet website, that are shipped to Missouri customers from an out-of-state

facility, resulting in the overcollection of monies from Missouri consumers.

                                             PARTIES

       4.      At all relevant times, Plaintiffs were and are Missouri citizens residing in Missouri.

       5.      This is an action brought directly by Plaintiffs against Defendant.

       6.      Sephora USA, Inc., is a Michigan corporation with its principal place of business at

525 Market Street, 32"d Floor, San Francisco, California. Sephora is a chain of personal care and

beauty stores. Featuring nearly 300 brands, along with its own private label, Sephora offers beauty

products including cosmetics, skincare, body, fragrance, nail color, beauty tools, and haircare.

       7.      Sephora conducts, and at all relevant times, has conducted business in St. Louis

County through its physical, brick-and-mortar stores.

       8.      Sephora conducts, and at all relevant times, has conducted business in St. Louis

County through remote sales channels, including making sales through its internet website.

                                    JUISDICTION & VENUE

       9.      This Court has personal jurisdiction over Sephora because the acts and/or omissions

which are the subject of this litigation occurred in St. Louis County, Missouri, and Defendant

regularly conducts business in St. Louis County, Missouri.

       10.     Venue is proper in St. Louis County, Missouri pursuant to Missouri Revised Statute

§ 508.010.



                                                  2
  Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 8 of 21 PageID #: 17



         11.      Venue is proper in this Court pursuant to 28 U.S.C. § 1341.

                                      FACTUAL ALLEGATI®NS

         12.      Plaintiffs bring this action on behalf of themselves and a proposed class of Missouri

residents who purchased products from Sephora through remote sales channels, including its

internet website, that were shipped from an out-of-state facility to the purchasers' delivery

addresses in Missouri and were charged "tax" monies at a higher tax rate than the correct applicable

use tax rate.

         13.      Missouri law mandates that retailers with tax nexus charge a cumulative state and

local use tax rate on sales of their products through remote sales channels that are shipped to

Missouri purchasers from an out-of-state facility to a delivery address in Missouri.

         14.      Title X of the Missouri Taxation and Revenue, Chapter 144, sets forth the statutory

scheme for the state of Missouri for the collection of sales and use tax. Chapter 144 is divided into

two basic parts: (1) The Sale Tax Law set forth in §144.010 to §144.525; and (2) The

Compensating Use Tax Law set forth in § 144.600 through § 144.761.

        15.       Missouri Revised Statutes § 144.020.1 provides "a tax is hereby levied and

imposed ... upon all sellers for the privilege of engaging in the business of selling personal property

... at retail in this state."

        16.       Section 144.020 imposes a sales tax on the sale of tangible personal property

between a Missouri seller and Missouri purchaser.

        17.       Upon determination that a sale is subject to sales tax, the tax rate on intrastate sales

is calculated by adding the state sales tax rate of 4.225% and any applicable local sales tax rate

imposed by the local tax jurisdiction(s) in which the retail store making the sale is located.
  Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 9 of 21 PageID #: 18



        18.    Section 144.030.1 provides for an exemption from sales tax "for retail sales as may

be made in commerce between this state and any other state of the United States, or between this

state and any foreign country, and any retail sales which the state of Missouri is prohibited from

taxing pursuant to the Constitution or laws of the United States of Ainerica." This provision in

§ 144.030.1 is commonly known as the Missouri statutory "in commerce" exemption.

       19.     This Missouri statutory "in commerce" exeinption provides an exemption from

Missouri sales tax for any interstate, in-bound retail sales made between a seller from a non-

Missouri location and a Missouri purchaser where the seller delivers the purchased tangible

personal property from outside the state of Missouri to the purchaser's deliveiy address in

Missouri.

       20.      While interstate, in-bound retail sales transactions involving sellers of tangible

personal property from a non-Missouri location to Missouri purchasers at a Missouri delivery

address are exempt from sales tax pursuant to the statutory "in-commerce" exemption set forth in §

144.030.1, such sales are subject to Missouri's compensating use tax law as set forth in § 144.600

through § 144.761.

       21.     Section 144.610.1 imposes a use tax on "the privilege of storing, using or consuming

within this state any article of tangible personal property."

       22.     The use tax is a compensating, or complementary, tax imposed on the purchase of

tangible personal properry otherwise exempt from sales tax pursuant to, inter alia, the statutory "in

commerce" exemption.

       23.     Accordingly, any taxable sales transaction involving the in-bound shipment of

tangible personal property from an out-of-state location to a purchaser in Missouri that is exempted




                                                   El
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 10 of 21 PageID #: 19



from sales tax by Missouri's statutory "in commerce" exemption is subject to the compensating use

tax.

       24.      Section 144.635 requires every seller with tax nexus in Missouri that is delivering

tangible personal property from a non-Missouri location to Missouri purchasers at a Missouri

delivery address to collect and remit the applicable use tax from the Missouri purchasers. Under

Missouri's sales/use tax statutory scheme, this is known as the collection of "vendors' use tax."

       25.     Upon determination that a sale is subject to use tax, the use tax rate is calculated by

adding the state use tax rate of 4.225% and any applicable local use tax rate in effect at the delivery

address of the Missouri purchaser.

       26.     Despite clear Missouri law to the contrary, Sephora has charged in the past, and on

information and belief continues to charge, excess "tax" on sales of their products through remote

sales channels, including Sephora's internet website, to Missouri purchasers that are shipped from

an out-of-state facility to a Missouri delivery address.

       27.     Plaintiffs bring this class action on behalf of themselves and all persons and entities

who, during the five-year period before the filing of this Petition, purchased a product from

Sephora through remote sales channels, including its internet website, that was delivered from an

out-of-state facility to a Missouri delivery address and who were charged tax monies at a higher tax

rate than the correct applicable use tax rate.

                             NAMED PLAINTIFFS ALLEGATIONS

       28.     On January 30, 2020, Plaintiff Tiffany Femmer purchased Sephora Collection

Retractable Waterproof Eyeliner from Sephora's website, www.sephora.com, for delivery to 102

Trail Drive, Berger, Missouri 63014. Plaintiff Femmer's purchase was shipped from 8500 Nail

Road, Olive Branch, Mississippi 38654.
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 11 of 21 PageID #: 20



       29.     According to the Missouri Department of Revenue, the applicable use tax rate for

sales of products through remote sales channels that are shipped by Defendant from an out-of-state

facility for delivery to 102 Trail Drive, Berger, Missouri 63014 on January 30, 2020 is 4.225%.

       30.     When Plaintiff Femmer purchased the Sephora Collection Retractable Waterproof

Eyeliner on January 30, 2020, Sephora required Plaintiff Femmer to pay an 11.692% tax rate,

resulting in the overcollection of monies.

       31.     On January 30, 2020, Plaintiff Kathryn Schott purchased Sephora Collection Beauty

Amplifier Mattifying H20 Gel Primer Mini from Sephora's website, www.sephora.com, for

delivery to 1579 Oak Glenn Drive, Fenton, Missouri 63026. Plaintiff's purchase was shipped from

8500 Nail Road, Olive Branch, Mississippi 38654.

       32.     According to the Missouri Department of Revenue, the applicable use tax rate for

sales of products through remote sales channels that are shipped by Defendant from an out-of-state

facility for delivery to 1579 Oak Glenn Drive, Fenton, Missouri 63026 on January 30, 2020 is

4.225%.

       33.     When Plaintiff Schott purchased the Sephora Collection Beauty Amplifier

Mattifying H20 Gel Primer Mini on January 30, 2020, Sephora required Plaintiff Schott to pay a

12.667% tax rate, resulting in the overcollection of monies.

                               CLASS ACTION ALLEGATIONS

       34.     Plaintiffs bring this action pursuant to Missouri Supreme Court Rule 52.08 and

Missouri Revised Statutes §§407.025.2 and 407.025.3 on behalf of themselves and a class defined

as follows:

       All persons and entities who, during the five-year period before the filing of this Petition,
       purchased a product from Sephora through a remote sales channel, including its internet
       website, that was delivered from an out-of-state facility to a Missouri delivery address and
       were charged tax monies at a higher tax rate rather than the lower use tax rate.


                                                  3
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 12 of 21 PageID #: 21




        Excluded from the class are:

                 i.    Defendant, any entity in which a Defendant has a controlling interest or which

                       has a controlling interest in a Defendant, and Defendants' legal representatives,

                       predecessors, successors, assigns, and employees;

                 ii.   Counsel and members of the immediate family of counsel for Plaintiffs herein;

                       and

                iii.   The judge and staff to whom this case was assigned, and any member of the

                       judge's immediate family.

        35.        Plaintiffs reserve the right to revise this definition of the class based on facts she

learns during discovery.

        36.        Plaintiffs bring this action on their own behalf, and as a class action on behalf of the

Class defined herein, pursuaiit to, and properly maintainable under Missouri Supreme Court Rule

52.08 and Missouri Revised Statutes §§407.025.2 and 407.025.3.

        37.        Plaintiffs are members of the Class because, during the Class Period, they purchased

a product from Sephora's website that was delivered from an out-of-state facility to Plaintiffs'

Missouri delivery addresses and were charged tax monies at a higher tax rate rather than the lower

use tax rate.

        38.        Plaintiffs, on information and belief, asserts that, during the Class Period, thousands

of Class members have similarly purchased numerous other products from Sephora through remote

sales channels, including its internet website, that were delivered from an out-of-state facility to a

Missouri delivery address and were illegally and erroneously charged tax monies at a higher tax

rate ratlier than the lower use tax rate.




                                                       VA
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 13 of 21 PageID #: 22



       39.     The particular members of the Class are capable of being described without difficult

managerial or administrative problems. The members of the Class are readily identifiable from the

information and records in the possession or control of the Defendant.

       40.     The Class consists of thousands of individual members and is, therefore, so

numerous that individual joinder of all members is impractical.

       41.     This Class is believed to coinprise many consumers, the joinder of whom is

impracticable both because of their number and because they are spread out across the state of

Missouri. Moreover, the amount of damages suffered individually by each member is so small as

to make suit for its recovery by each one economically unfeasible.

       42.     Class treatment will provide substantial benefit to both the parties and the court

system. A well-defined commonality of interest in the questions of law and fact involved affects

Plaintiffs and all proposed members of the Class.

       43.     There are questions of law and fact common to the Class, which questions

predominate over any questions affecting only individual members of the Class and, in fact, the

wrongs suffered and remedies sought by Plaintiffs and the other members of the Class are premised

upon an unlawful scheme perpetuated uniformly upon all the Class members. The only material

difference between the Class members' claims is the exact monetary amount to which each member

of the Class is entitled. The principal common issues include, but are certainly not limited to the

following:

               a. Whether Sephora charged and collected an incorrect tax rate on sales of its

                   products through reinote sales channels, including Sephora's internet website, to

                   Missouri purchasers that were delivered from an out-of-state facility;
Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 14 of 21 PageID #: 23



           b. Whether charging and collecting incorrect tax on sales of products through

              remote sales channels, including an internet website, that were delivered from an

              out-of-state facility constituted an unlawful practice;

           c. Whether charging and collecting incorrect tax on sales of products through

              remote sales channels, including an internet website, that were delivered from an

              out-of-state facility by Sephora constituted an unfair practice;

           d. Whether charging and collecting incorrect tax on sales of products through

              remote sales channels, including an internet website, that were delivered from an

              out-of-state facility generated a profit for Sephora;

           e. Whether Sephora misrepresented that a higher tax rate was owed on sales of

              products through remote sales channels, including an internet website, that were

              delivered from an out-of-state facility;

           f. Whether Sephora was negligent in calculating tax owed by its customers for

              purchases of products through remote sales channels, including an internet

              website, that were delivered from an out-of-state facility;

           g. Whether Sephora was negligent in charging a higher tax on sales of products

              through remote sales channels, including an internet website, that were delivered

              froin an out-of-state facility;

           h. Whether Sephora's practices with respect to its calculation of tax on sales of

              products through remote sales channels, including an internet website, that were

              delivered from an out-of-state facility are an unfair and unethical business

              practice;




                                                9
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 15 of 21 PageID #: 24



               i. Whether Sephora's customers were damaged due to Sephora's unlawful tax

                    practices;

               j.   Whether Sephora should, under Missouri law, be required to return "tax" monies

                    to Plaintiffs and the Class;

               k. Whether Sephora acted with the malice necessary for the imposition of punitive

                    damages;

               1.   Whether Plaintiffs and the Class conferred a benefit on Sephora in the form of

                    money collected by Sephora as tax would be unjust;

               m. Whether Sephora should be enjoined from continuing its improper and unlawful

                    tax practices as described above; and

               n. VJliether Sephora should be required to pay attorneys' fees.

         44.   Plaintiffs' claims are typical of the proposed Class.

         45.   Plaintiffs will fairly and adequately represent and protect the interests of the

inembers of the Class. Plaintiffs have no claims antagonistic to those of the Class. Plaintiffs have

retained competent and experienced counsel. Undersigned counsel is committed to the vigorous

prosecution of this action.

         46.   The questions of law and fact common to the members of the Class, some of which

are set out above, predominate over any questions affecting only individual members of the Class.

The resolution of common questions in this case will resolve the claims of both Plaintiffs and the

Class.

         47.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy, because members of the Class are numerous and individual joinder

is impracticable. The expenses and burden of individual litigation would make it impracticable or



                                                   10
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 16 of 21 PageID #: 25



impossible for proposed members of the Class to prosecute their claims individually. Trial of

Plaintiffs's claims is manageable.

        48.     Unless a class is certified, Sephora will retain monies received and Plaintiffs will

have suffered damages as a result of Sephora's illegal collection of taxes from Plaintiffs and

proposed members of the Class. Unless a class-wide injunction is issued, Sephora will continue to

commit violations against Missouri customers.

        49.     This action is maintainable as a class action pursuant to Rule 52.08 of the Missouri

Rules of Civil Procedure and pursuant to Mo. Rev. Stat. § 407.025.

   COUNT I: VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT

        50.     Plaintiffs incorporate by reference and re-allege all preceding paragraphs of this

Petition as if fully set forth herein.

        51.     Sephora's actions alleged herein violated, and continue to violate, the Missouri

Merchandising Act ("MMPA"), Mo. Rev. Stat. § 407.010 et seq.

        52.     Sephora is a"person" within the meaning of the MMPA, at Missouri Revised

Statutes § 407.010(5).

        53.     The goods purchased from Sephora are "merchandise" within the meaning of the

MMPA, Missouri Revised Statutes § 407.010(4).

        54.     The transactions resulting in purchases of goods from Sephora in Missouri are a

"sale" within the meaning of the MMPA, Missouri Revised Statutes § 407.010(6).

        55.     Sephora's actions alleged herein constituted and continue to constitute, illegal

deceptive practice in violation of Mo. Rev. Stat. § 407.020.1 in that they were and are deception,

fraud, false pretense, false promise, misrepresentation, unfair practice and/or the concealment,




                                                  11
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 17 of 21 PageID #: 26



suppression, or omission of material fact in connection with the sale of inerchandise in trade or

commerce, within the meaning of the MMPA.

        56.     Sephora's actions alleged herein violated, and continue to violate, the MMPA

because they constituted, and continue to constitute, unfair practices as that term is defined in Mo.

Code Regs. Tit. 15, § 60-8.020. Specifically, they were and are, inter alia, unethical.

        57.     Plaintiffs and the Class have suffered ascertainable loss due to the unfair and

deceptive practices described in this Count.

        58.     Plaintiffs and the Class seek actual damages for all monies paid in violation of

Chapter 144, Missouri Revised Statutes.

        59.    Appropriate injunctive relief is necessary to prevent Sephora's MMPA violations

from continuing. If Sephora's violations of the MMPA are not stopped by such injunctive relief,

Plaintiffs and the members of the class will continue to suffer injury by being charged a higher tax

rate on sales of products through remote sales channels, including an internet website, by Sephora

that were delivered from an out-of-state facility.

       60.     The conduct of Sephora was malicious, corrupt, and intentional and/or reckless to a

degree sufficient to support an award of punitive damages against Sephora.

       61.      WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Prayer for

Relief set forth below in this Petition.

                               COUNT II: UNJUST ENRICHMENT

       62.     Plaintiffs incorporate by reference and re-allege all preceding paragraphs of the

Petition as though fully set forth herein.




                                                     12
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 18 of 21 PageID #: 27



        63.     As alleged above, Sephora charged and collected a higher tax rate than the correct

applicable use tax rate on sales of products through remote sales channels, including an internet

website, that were delivered from an out-of-state facility.

        64.     Sephora has been unjustly enriched in that they received and retained the benefit of

funds to which they were not entitled and received in violation of Missouri law.

        65.     Said funds were conferred on Sephora by Plaintiffs and the Class members under a

mistake of fact due to Sephora's misrepresentations, and unlawfully obtained to the detriment of

Plaintiffs and the Class members.

        66.     Sephora's retention of these funds is unjust because Sephora misrepresented the

amount of tax due for the provision of its goods and services, and collected more tax than allowed

under Missouri law.

        67.     Allowing Sephora to retain the aforementioned benefits violates fundamental

principles of justice, equity, and good conscience.

        68.     WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Prayer for

Relief set forth below in this Petition.

                                    COUNT III: NEGLIGENCE

        69.     Plaintiffs incorporate by reference and re-allege all preceding paragraphs of the

Petition as though fully set forth herein.

        70.     Sephora owed Plaintiffs and all others similarly situated a duty to exercise

reasonable care to determine, represent, charge and collect the correct amount of tax on sales of

products through remote sales channels, including an internet website, that were delivered from an

out-of-state facility.




                                                  13
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 19 of 21 PageID #: 28



        71.     Sephora was negligent and breached its duty of reasonable care in the following

respects:

            a. Incorrectly charging a higher tax on sales of products through remote sales channels,

               including an internet website, that were delivered from an out-of-state facility;

            b. Charging a higher tax rate on sales of products through remote sales channels,

               including an internet website, that were delivered from an out-of-state facility in

               violation of Missouri law;

            c. Collecting a higher tax rate on sales of products through remote sales channels,

               including an internet website, that were delivered from a.n out-of-state facility in

               violation of Missouri law;

            d. Failing to disclose to customers that it was charging a higher tax rate on sales of

               products through remote sales channels, including an internet website, that were

               delivered from an out-of-state facility.

        72.     As a direct and proximate result of Sephora's negligence, Plaintiffs and all others

similarly situated sustained monetary damages in the form of excessive taxes paid.

        73.     WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Prayer for

Relief set forth below in this Petition.

                           COUNT IV: MONEY HAD AND RECEIVED

        74.     Plaintiffs incorporate by reference and re-allege all preceding paragraphs of this

Petition as if fully set forth herein.

        75.     Sephora has received money from Plaintiffs and the Class by charging a higher tax

rate than the correct applicable use tax rate on sales of products through remote sales channels,

including an internet website, that were delivered from an out-of-state facility rather than the use



                                                   14
 Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 20 of 21 PageID #: 29



tax rate mandated by Missouri law, which in equity and good conscience ought to be returned to

Plaintiffs and the Class.

        76.     WHEREFORE, Plaintiffs and the Class pray for the relief requested in the Prayer for

Relief set forth below in this Petition.

                                       PRAYER FOR RELIEF

        77.     WHEREFORE, Plaintiffs and each member of the proposed Class pray for a

judgment:

                (a) Certifying the Class as requested herein;

                (b) Entering an order appointing Orlowsky Law, LLC and Goffstein Law, LLC as

                    counsel for the Class;

               (c) Awarding Plaintiffs and the Class compensatory damages, including the return

                   of the full amount of excessive taxes paid;

               (d) Awarding restitution to Plaintiffs and Class;

               (e) Awarding declaratory and injunctive relief as permitted by law or equity

                   including a preliminary and permanent injunction enjoining Sephora from

                   continuing the unlawful practices as set forth herein, specifically the charging of

                   a higher tax rate than the correct applicable use tax rate on sales of products

                   through remote sales channels, including an internet website, that were delivered

                   from an out-of-state facility;

               (f) Awarding punitive damages in an amount to be determined at trial;

               (g) Awarding pre judgment interest;

               (h) Awarding post judgment interest;

               (i) Awarding attorneys' fees and costs;



                                                    15
Case: 4:20-cv-00676-JMB Doc. #: 1-1 Filed: 05/21/20 Page: 21 of 21 PageID #: 30



           (j) Providing such further relief as the Court may deem fair and reasonable.

                                      JURY DEMAND

    78.    Plaintiffs demands a trial by jury on all issues so triable.



                                                   Respectfully submitted,


                                                   Orlowsky Law, LLC


                                                   /s/ Daniel J. Orlowskv
                                                   Daniel J. Orlowsky, #57387
                                                   7777 Bonhomme, Suite 1910
                                                   St. Louis, Missouri 63105
                                                   Phone: (314) 725-5151
                                                   Fax: (314) 455-7375
                                                   dann,orlowskylaw.com

                                                   Attorney for Plaintiffs


                                                   Goffstein Law, LLC


                                                   /s/ Adam M. Goffstein
                                                   Adam M. Goffstein, #45611
                                                   7777 Bonhomme, Suite 1910
                                                   St. Louis, Missouri 63105
                                                   Phone: (314) 725-5151
                                                   Fax: (314) 455-7278
                                                   adamggoffsteinlaw. com

                                                   Attorney for Plaintiffs




                                              16
